Citation Nr: 1044059	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-26 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2. Entitlement to service connection for gastroesophageal reflux 
disease (GERD). 

3.  Entitlement to an increased rating for a lumbosacral strain, 
rated 20 percent disabling.  

4. Entitlement to a compensable rating for sinusitis with 
allergic rhinitis.  

5. Entitlement to a compensable rating for residuals of a stress 
fracture of the left tibia. 

6.  Entitlement to a compensable rating for residuals of a stress 
fracture of the right tibia, with bony overgrowth of the upper 
posterior aspect.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from January 1966 to December 2, 
1968 and from December 11, 1968 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

A November 2009 rating decision granted service connection for 
right lateral epicondylitis and assigned an initial 
noncompensable disability rating.  This grant of service 
connection is a complete grant of the benefit sought on appeal 
and, thus, that matter is no longer before the Board.  As there 
is no jurisdiction conferring Notice of Disagreement (NOD) as to 
the downstream elements of effective dates or compensation 
levels, no such issues are now in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

A transcript of the Veteran's testimony at an October 2010 
videoconference before the undersigned Veterans Law Judge is on 
file.  

At the videoconference the Veteran made reference to having weak 
ankles and having a burning sensation in his ankles which he felt 
was due to his hard physical work and many parachute jumps during 
service.  Page 12.  This matter has not been adjudicate by the RO 
and therefore the Board does not have jurisdiction over it and it 
is referred to the RO to clarify whether he wishes to formally 
claim service connection for disability of either or both ankles.  

The issues of service connection for a bilateral knee disorder; 
service connection for GERD; an increased rating for a 
lumbosacral strain; and compensable ratings for residuals of a 
stress fracture of the left tibia and of the right tibia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

The Veteran's sinusitis with allergic rhinitis is manifested by 
an absence of greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction of one nasal 
passage and he has no polyps, no incapacitating episodes 
requiring antibiotic treatment, but has non-incapacitating 
episodes of sinusitis characterized by headaches, pain, and 
purulent discharge.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for 
sinusitis with allergic rhinitis are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 
4.21, 4.97, Diagnostic Codes 6513 and 6522 (2010).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
VCAA notice is intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA must provide notification that to substantiate an increased 
rating claim the claimant should provide or ask VA to obtain 
medical or lay evidence demonstrating a worsening or increase in 
a disability's severity and the effect thereof on the claimant's 
employment.  Vazquez-Flores v. Shinseki, No. 05-0355, slip op. at 
11 (U.S. Vet. App. October 22, 2010).  See also Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores 
v. Shineki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA notified the Veteran of the VCAA requirements by a letter 
dated in February 2006.  This letter informed the Veteran of what 
was needed to substantiate his claims for increased ratings, 
i.e., evidence of an increase or worsening of the conditions.  It 
also notified him of the division of responsibility between the 
Veteran and VA for obtaining that evidence; specifically, that VA 
would obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain private medical records on his 
behalf.  

In July 2008, VA provided the Veteran notice pertinent to the 
increased ratings and informed him that evidence was needed as to 
the nature and symptoms of the conditions for which increased 
ratings were sought, the severity and duration of service 
connection, and the impact thereof on his employment.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), vacated by 
Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed.Cir. 2009); and 
Vazquez-Flores v. Shinseki, No. 05-0355, slip op. at 11 (U.S. 
Vet. App. October 22, 2010). 

Thereafter, the Veteran was furnished a Supplemental Statement of 
the Case in November 2009.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed.Cir. 2007); Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
122-24 (2004).  Accordingly, any defect as to the notice and 
timing was remedied and thus results in no prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim. 

The Veteran's service treatment records (STRs) have been obtained 
and are on file, as are his VA medical records.   The RO has also 
obtained private clinical records.   

He was afforded VA examinations in 2006 and 2009 for the purpose 
of determining the severity of his service-connected sinusitis 
and allergic rhinitis.  The VA examination reports may be 
accepted as adequate reports of examination of the Veteran, 
because collectively they provide evidentiary information that 
speaks directly to the Veteran's subjective complaints, and the 
objective findings found on evaluation.  38 C.F.R. § 3.326 
(2010).   

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance. 

Background

On VA examination in July 2006 the Veteran's claim file was 
reviewed.  It was noted that X-rays in 1989 had found cloudiness 
of the Veteran's maxillary sinuses, which indicated a sinus 
condition.  He had had surgery in 1995 for a deviated nasal 
septum.  Currently he complained of some nasal congestion but no 
difficulty breathing through his nose.  He had occasional 
purulent discharge but none in the past two years. He had no 
dyspnea at rest or on exertion.  He had no speech impairment.  He 
had no soft palate problems.  He had episodes of headaches which 
occurred about once or twice monthly and each time lasted about 1 
to 2 days.  When he had a headache he took Extra Strength Tylenol 
three times daily, as needed.  With this, there was some 
effectiveness without side-effects.  He had not taken antibiotics 
in the last two years.  When he had a headache, he was still able 
to perform daily activities. He had not had any specific allergic 
attacks.  He had no incapacitation from his nasal and sinus 
condition.  He currently took 10 mgs. of Claritin daily for this 
condition, with some effectiveness.  This medicine cut down his 
nasal congestion.  This condition had no effect on his daily 
activities.  On physical examination there was congestion of the 
Veteran's nasal mucosa, of about 40 percent of the right nostril 
and 50 percent in the left nostril. There were no nasal polyps 
and no evidence of granulomatous disease.  There was tenderness 
over the maxillary sinuses, bilaterally, and the frontal sinuses, 
which suggested a sinus condition but there was no purulent 
discharge.  There was no evidence of stenosis of the larynx and 
no facial disfigurement.  The diagnosis was chronic rhinitis and 
sinusitis, with episodes of headaches, status post surgery for 
nasal septum deviation in 1995.  

On VA examination in October 2009 it was noted that the Veteran 
was not currently receiving any treatment for his sinusitis and 
rhinitis.  There was no history of a neoplasm but there was a 
history of perennial nasal allergy.  There was no history of 
osteomyelitis.  There was a history of incapacitating episodes 
but no history of non-incapacitating episodes.  The Veteran's 
symptoms were nasal congestion, excess nasal mucous, itchy nose, 
watery eyes, and sneezing as well as purulent nasal discharge and 
pain and tenderness of the sinuses.  He had occasional difficulty 
breathing but no speech impairment.  

On physical examination there was no evidence of sinus disease.  
The Veteran had no soft palate abnormality.  There were no signs 
of nasal obstruction, nasal polyps, permanent hypertrophy of the 
turbinates from bacterial rhinitis, rhinoscleroma, Wegner's 
granulomatosis or granulomatous infection.  There was no tissue 
loss and no scarring or deformity of the nose.  He had lost less 
than one week from his full-time employment as a coordinator for 
veterans benefits at a community college.  The diagnosis was 
allergic rhinitis with associated sinusitis and allergic 
rhinitis.  This condition had no significant effect upon his 
occupation or his usual daily activities.  

At the October 2010 videoconference the Veteran testified that at 
the recent VA examination for rating his service-connected 
lumbosacral disorder, the examining physician actually helped 
push the Veteran to achieve greater flexion, and that doing so 
caused pain.  It was requested that he be afforded an up-to-date 
VA examination for rating his lumbosacral disorder.  It was also 
requested that he be afforded another examination as to his 
claims for compensable ratings for the residuals of tibial 
fractures, for which he was now taking three types of pain 
medication but that despite this his arthritis continued to 
worsen.  It was also stated that his wife had to help him put on 
his shoes.  Pages 3, 11, and 13 of the transcript.  The Veteran 
testified that he now had low back pain which radiated down his 
back to his knees.  Page 3.  He had constant pain and had 
purchased a hospital bed to help him sleep at night.  Cool 
weather caused him to have increased back pain.  He walked with 
the aid of a cane due to pain and problems with his knees.  He 
could not bend over to pick a book up off the floor without 
assistance.  He now took Advil, Gabapentin, and Extra-Strength 
Tylenol but had previously also taken Motrin.  Page 4.  He had 
been injured in parachute jump in Panama in 1970 when he had 
struck a truck and then been dragged for almost a mile because of 
strong winds.  Page 5.  His back condition was now worse than it 
was at the time of his last VA rating examination.  Page 11. 

The Veteran did not wish to enter testimony as to the rating 
claimed for his service-connected sinusitis, but wanted that 
issue to remain on appeal.  Page 5.  The pain medications he was 
taking were also for pain from his service-connected bilateral 
tibial stress fractures.  These disabilities caused him a lot of 
problems walking and difficulty maintaining stability.  He used a 
cane as a walking aid due to these disorders (and his back).  
Page 6.  The adequacy of the VA examination for rating the 
residuals of tibial fractures was challenged because the examiner 
had stated in his report that the Veteran didn't use a cane but, 
in fact, the Veteran had used at cane at the time of that VA 
rating examination.  Page 12.  

The Veteran testified that he was never treated during service 
for a right knee disorder but he did recall having sprained the 
right knee several times.  After service he had had right knee 
surgery on his knee cartilage.  Page 6.  He believed that this 
was due to his more than 400 parachute jumps during service.  
Also during service he had performed running in boots, which was 
no longer allowed except for short durations.  Pages 6 and 7.  
The service representative indicated that those performing 
parachute jumps during service often sustained sprains or 
injuries of various joints for which they did not seek treatment.  
Page 7.  

As to the claim for service connection for GERD, the Veteran had 
seen a military physician at Lubbock, Texas, in 1993 or 1994, 
shortly after his service discharge in 1992.  The physician 
informed the Veteran that the Motrin which he had been taking for 
pain of multiple joints due to parachute injuries had caused his 
GERD.  Page 7.  This was when he had first noticed having reflux 
and at this time he was taken off of Motrin.  Page 8.  He had 
begun noticing symptoms of GERD in the later part of his military 
service, probably in about 1986.  It had not really an issue at 
the time he was discharged from service, even though he was still 
taking Motrin at that time and it was only two years later that a 
physician at Reese Air Force Base told him that Motrin was 
causing his GERD and advised him to stop taking Motrin.  However, 
the Veteran did not know how to locate this physician.  Page 10.  
He also did not know what had happened to the service treatment 
records of that time.  Page 10.  

It was clarified that the Veteran was claiming service connection 
for disability of each knee, although the right knee was worse 
than the left, and he had daily pain in each knee.  Page 8. He 
had inflammation of both knees but had only had surgery on his 
right knee.  The Veteran believed that the impacts of his many 
inservice parachute jumps had caused bilateral knee disabilities.  
He had had right knee surgery in about 2000.  Page 9.  

Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings 
during the appeal of any increased rating claim).   

38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 provide for 
a General Rating Formula for the evaluation of pansinusitis, 
ethmoid sinusitis, frontal sinusitis, maxillary sinusitis, and 
sphenoid sinusitis.  The General Rating Formula for Sinusitis 
(DC's 6510 through 6514) provides that a noncompensable rating is 
assigned when sinusitis is detectable by X-rays only.  A 10 
percent rating is assigned if there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A note to 
the General Rating Formula provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

38 C.F.R. § 4.97, Diagnostic Code 6522 provides that allergic or 
vasomotor rhinitis warrants a 10 percent rating if there are no 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  With 
polyps, a 30 percent rating is warranted. 

Analysis

The evidence shows that the Veteran does not have nasal polyps 
nor any nasal obstruction, on either or both sides of greater 
than 50 percent.  Accordingly, the assignment of the next higher 
evaluation of 10 percent is not warranted under Diagnostic Code 
6522 for allergic rhinitis.  

The record shows that past X-rays have confirmed the existence of 
the Veteran's sinusitis.  While the 2006 VA examination found 
that he had no incapacitation from his nasal and sinus condition, 
the 2009 VA examination reported that he did have a history of 
incapacitating episodes.  However, each examination found that 
there was no effect upon the Veteran's daily activities and the 
2009 examination found that there was no significant effect upon 
his occupation.  Moreover, the evidence does not show that any 
episodes of flare-ups have required bed rest and treatment by a 
physician.  

Significantly, the evidence is clear that the Veteran is not now 
receiving treatment for his sinusitis with rhinitis and he has 
not taken antibiotics for at least two years preceding the 2006 
VA examination.  However, for a 10 percent rating it may 
alternatively be shown that he has non-incapacitating with 
headaches, pain and either purulent discharge or crusting.  In 
this regard, at the 2006 VA examination he reported having 
headaches once or twice monthly, even though he was still able to 
do his job when he had the headaches.  The 2009 VA examination 
found that he had symptoms which included pain and purulent nasal 
discharge.  

Consequently, with the favorable resolution of doubt in favor of 
the Veteran under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
the Board finds that the Veteran meets the criteria for a 10 
percent rating because he has non-incapacitating episodes of at 
least three to six per year with headache, pain, and purulent 
discharge.  

However, because the Veteran has not required antibiotic 
treatment and because the 2009 VA examination found no evidence 
of active sinus disease, it is the judgment of the Board that a 
30 percent schedular rating is not warranted.  

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) in the first instance but not from 
considering whether the case should be referred for such a 
rating.  The threshold factor is, after considering the level of 
severity and symptomatology with the schedular criteria, whether 
there is such an exceptional disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employability, that the schedular rating 
criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level 
and symptomatology, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  In that case, referral for consideration of an 
extraschedular rating is not required.  Thun, Id. Here, comparing 
the current disability level and symptoms to the Rating Schedule, 
the degree of disability is contemplated therein.  That is, the 
rating criteria encompass a variety of symptomatology yet, 
unfortunately, the Veteran fails to meet the criteria for a 
rating greater than 10 percent.  Thus, the assigned schedular 
rating is adequate and referral for consideration of an 
extraschedular rating is not required.  

This being the case, a rating in excess of 10 percent is not 
warranted on either a schedular or extraschedular basis, because 
the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

A rating of no more than 10 percent for sinusitis with allergic 
rhinitis is granted, subject to applicable law and regulations 
governing the award on monetary benefits.  


REMAND

As reported above, it was clarified at the videoconference that 
the Veteran was claiming service connection for disability of 
each knee, although the right knee was worse than the left and he 
had daily pain in each knee.  Page 8.  In his January 2006 claim 
he requested service connection for his "knees" and the 
February 2006 VCAA notice letter addressed a "bilateral knee 
condition."  However, the August 2006 rating action appealed, 
the August 2008 Statement of the Case (SOC), and the November 
2009 Supplemental SOC (SSOC) addressed a "knee condition."  The 
SSOC noted that an October 2009 VA examination had yielded a 
negative opinion as to whether a "knee condition" was linked to 
his military service.  However, that VA examination addressed 
only whether the Veteran's current right knee disability, 
including residual of a postservice meniscectomy and shaving of 
the patella in June 2001 (when the pre-operative diagnoses were a 
medial menisceal tear and chondromalacia), was related to 
military service.  This opinion did not address whether there was 
a current disability of the left knee and, if so, whether it was 
related to his military service.  In this regard an April 2001 
MRI of the Veteran's right knee noted that he had had knee pain 
for four months and had possibly had an injury playing 
racquetball.  Presumably, this was a reference to a recent, i.e., 
postservice, injury. 

In a July 2001 statement Dr. K reported, at the Veteran's 
request, that the Veteran's June 2001 right knee surgery was for 
a medial menisceal tear.  The surgery had found significant 
degenerative changes consistent with wear across the knee cap.  
It was the physician's opinion that it was "possible that the 
area to this knee cap may have been service connected and [he] 
should be evaluated for it."  

So, on remand, the Veteran should be afforded a VA examination to 
determine whether any current disability of either knee is 
related to the Veteran's military service and the RO should 
specifically adjudicate service-connection for disability of each 
knee.  

 On VA examination in October 2009 it was opined that the 
Veteran's GERD was less likely as not cause by or a result of his 
military service.  The rationale was that there was no documented 
evidence that the Veteran had a diagnosis of GERD or symptoms of 
GERD while in military service.  This opinion did not address 
whether, as contended, the Veteran's taking of Motrin for pain 
due to his service-connected low back and residuals of tibial 
fractures, during for a period of time both during and after 
service, proximately caused or resulted in his having GERD.  

Also, in light of the Veteran's testimony, he should be afforded 
up-to-date rating examinations addressing the severity of his 
service-connected lumbosacral strain and residuals of stress 
fractures of each tibia.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
address the etiology of the claimed 
disability(ies) of the knees.  

The examiner must have access to and review 
the claims folders for the Veteran's pertinent 
medical history.  All necessary testing should 
be done and the examiner should review the 
results of any testing prior to completion of 
the examination report.  

The examiner is asked to express an opinion as 
to whether the Veteran now has disability of 
either knee which is at least as likely as not 
related to the Veteran's period of service.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection.

2.  Afford the Veteran a VA examination to 
address the etiology of the claimed GERD, to 
include whether it was caused by his taking 
medication for his now service-connected 
lumbosacral disability and residuals of tibial 
stress fractures.  

The examiner must have access to and review 
the claims folders for the Veteran's pertinent 
medical history.  All necessary testing should 
be done and the examiner should review the 
results of any testing prior to completion of 
the examination report.  

The examiner is asked to express an opinion as 
to whether the Veteran's current GERD is at 
least as likely as not related to the 
Veteran's period of service; to include 
whether it is at least as likely as not 
proximately due to or the result of taking 
medication for the service-connected 
lumbosacral strain or residuals of tibial 
stress fractures; this should include whether 
the claimed GERD is aggravated, i.e., 
increased in severity, by these service-
connected disorders or the Veteran's having 
taken medication in the past for these 
disorders.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claim for service connection.

3.  Afford the Veteran a VA orthopedic 
examination, to determine the nature and 
extent of his service-connected lumbosacral 
strain and residuals of stress fractures of 
each tibia.  The examiner should be requested 
to identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of these service-connected 
disorders.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with these 
disabilities should be specifically assessed. 

The examiner should also express an opinion 
as to whether there would be additional 
limits on functional ability during flare-ups 
(if the Veteran describes flare-ups), and if 
feasible, express this in terms of additional 
limitation of motion during flare-ups.  If 
not feasible, the examiner should so state. 

All indicated studies should be performed, 
and the rationale for all opinions expressed 
should be provided.  The Veteran's claims 
files should be made available to the 
examiner prior to the examination, and the 
examiner is to indicate in the report whether 
the file was reviewed.  

4.  Thereafter, readjudicated the claims.  In 
adjudicating the claim for service connection 
for a knee condition, specifically adjudicate 
entitlement to service connection for 
disability of each knee.  

If any determination remains unfavorable to the 
Veteran, he should be furnished with an SSOC and 
be given an opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


